In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-1321V
                                     Filed: August 11, 2017
                                         UNPUBLISHED


    BRIAN CARNEY,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Damages Decision Based on Proffer;
    v.                                                       Influenza (Flu) Vaccine; Guillain-
                                                             Barre Syndrome (GBS)
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                       Respondent.


Diana Lynn Stadelnikas, Maglio Christopher & Toale, PA, Sarasota, FL, for petitioner.
Camille Michelle Collett, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

       On October 11, 2016, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that he suffered Guillain-Barre Syndrome (“GBS”) as
a result of his August 16, 2014 influenza (“flu”) vaccination. Petition at 1. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

       On August 9, 2017, a ruling on entitlement was issued, finding petitioner entitled
to compensation for GBS. On August 11, 2017, respondent filed a proffer on award of
compensation (“Proffer”) indicating petitioner should be awarded $125,000.00. Proffer
at 1. In the Proffer, respondent represented that petitioner agrees with the proffered
award. Based on the record as a whole, the undersigned finds that petitioner is entitled
to an award as stated in the Proffer.

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $125,000.00 in the form of a check payable to
petitioner, Brian Carney. This amount represents compensation for all damages that
would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
            IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                      OFFICE OF SPECIAL MASTERS


BRIAN CARNEY,                                  )
                                               )
                Petitioner,                    )       No. 16-1321V
                                               )       Chief Special Master
           v.                                  )       Nora Beth Dorsey
                                               )       ECF
                                               )
SECRETARY OF HEALTH                            )
AND HUMAN SERVICES,                            )
                                               )
             Respondent.                       )
                                               )

         RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On August 8, 2017, respondent filed her Rule 4(c) Report, in which she conceded

entitlement. On August 9, 2017, the Court issued a Ruling on Entitlement, finding that

petitioner is entitled to compensation. Respondent now proffers that petitioner receive an

award of a lump sum of $125,000.00 in the form of a check payable to petitioner. This

amount represents compensation for all elements of compensation under 42 U.S.C. §

300aa-15(a) to which petitioner is entitled. 1 This proffer does not address final attorneys’

fees and litigation costs. Petitioner is additionally entitled to reasonable attorneys’ fees

and litigation costs, to be determined at a later date upon petitioner submitting

substantiating documentation.

       Petitioner agrees with the proffered award of $125,000.00.




1
 Should petitioner die prior to the entry of judgment, the parties reserve the right to move
the Court for appropriate relief. In particular, respondent would oppose any award for
future medical expenses, future lost earnings, and future pain and suffering.
                         Respectfully submitted,

                         CHAD A. READLER
                         Acting Assistant Attorney General

                         C. SALVATORE D’ALESSIO
                         Acting Director
                         Torts Branch, Civil Division

                         CATHARINE E. REEVES
                         Deputy Director
                         Torts Branch, Civil Division

                         ALEXIS B. BABCOCK
                         Assistant Director
                         Torts Branch, Civil Division

                         s/Camille M. Collett
                         CAMILLE M. COLLETT
                         Trial Counsel
                         Torts Branch, Civil Division
                         U.S. Department of Justice
                         P.O. Box 146
                         Benjamin Franklin Station
                         Washington, D.C. 20044-0146
                         Telephone: (202) 616-4098

Dated: August 11, 2017